419 F. Supp. 2d 568 (2006)
UNITED STATES of America, Plaintiff,
v.
Rafael SOTO, Defendant.
No. 01 CR.0112.
United States District Court, S.D. New York.
March 9, 2006.
Aitan David Goelman, Johua G. Berman, Assistant United States Attorney, Mary Jo White, United States Attorney, New York City, for USA, Plaintiff.
Daniel Meyers, Daniel Attorney at Law, New York City, for Plaintiff.

DECISION AND ORDER
MARRERO, District Judge.
By letter to the Court filed on February 21, 2006 and characterized as a "Motion for Reconsideration in Reduction of Sentence," defendant Rafael Soto ("Soto") requested the Court to reduce his sentence pursuant to United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). Soto pled guilty to a superseding information in this action on September 16, 2003 and was sentenced to 144 months of incarceration by this Court on January 21, 2004. An amended judgment was entered on February 18, 2004. Thus, Soto's conviction became final on February 28, 2004.
*569 In support of his application, Soto essentially states that had Booker been decided at the time of his plea, he would not have agreed to accept the sentence that the Sentencing Guidelines called for and that was imposed by the Court. However Soto's motion may be characterized, insofar as the relief he seeks is grounded on Booker, it must denied. Booker was decided by the United States Supreme Court on January 12, 2005. Addressing the timing and effective date of any relief warranted under Booker, the Second Circuit has determined that Booker is not retroactive and consequently "does not apply to cases on collateral review where the defendant's conviction was final as of January 12, 2005, the date Booker was issued." Guzman v. United States, 404 F.3d 139, 144 (2d Cir. 2005). The Court finds no other applicable or timely procedure authorizing the resentencing Soto seeks. Accordingly, for the reasons set forth above it is hereby
ORDERED that the motion of defendant Rafael Soto for reduction in sentence is DENIED.
SO ORDERED.